136S-/9
                               ELECTRONIC RECORD




COA#       07-13-00131-CR                        OFFENSE:        19.03


           Justin Wade Ragan v. The State of
STYLE:     Texas                                 COUNTY:         Hood

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    355th District Court


DATE: 09/11/2014                 Publish: NO     TC CASE #:      CR12258




                        IN THE COURT OF CRIMINAL APPEALS


         Justin Wade Ragan v. The State of
STYLE:   Texas                                        CCA#:
                                                                      iib$-/V
         PRO s/=                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:     OJ'lAWJV/S'                                 SIGNED:                           PC:_
JUDGE:    IjL
            £ *dr                                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD